186 F.2d 306
51-1 USTC  P 9166
Samuel MENDELSOHN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.Hannah MENDELSOHN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.
Nos. 10285, 10286.
United States Court of Appeals Third Circuit.
Argued Jan. 4, 1951.Decided Jan. 25, 1951.

Murray M. Weinstein, New York City, for petitioner.
Morton K. Rothschild, Washington, DIC.  (Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before BIGGS, Chief Judge, and MARIS and HASTIE, Circuit Judges.
PER CURIAM.


1
The petitioners, the mEndelsohns, seek review of the decisions of the Tax Court holding that the petitioners' attempt to show that it was their true intention to enter into a partnership with their 12 1/2 year old daughter was unsuccessful.  See Commissioner v. Culbertson, 337 U.S. 733, 69 S. Ct. 1210, 93 L. Ed. 1659.  cf. Lamb v. Smith, 3 Cir., 183 F.2d 938 and Davis v. Commissioner of Internal Revenue, 3 Cir., 161 F.2d 361.  The question presented is simply one of fact and we cannot say that the Tax Court's holding on this point was clearly erroenous; indeed, if the question were presented to us de novo, we would arrive at the conclusion reached by the Tax Court.


2
The decisions of the Tax Court are correct and will be affirmed.